Citation Nr: 0910339	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  96-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In February 
1998, the Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  

In June 1998, the Board remanded the issue of entitlement to 
service connection for bilateral hearing loss to the RO for 
further development.  In June 1998, the Veteran perfected an 
appeal pertaining to the issue of entitlement to service 
connection for a psychiatric disorder.  In July 2003, the 
Board remanded the issues of entitlement to service 
connection for a bilateral hearing loss and for a psychiatric 
disability for additional development.  In June 2004, the 
Board again remanded these issues pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998).  The case has now been 
returned to the Board for further appellate review.  In the 
October 2008 post-remand brief, the Veteran's representative 
has raised a claim for service connection for depression as 
secondary to the service-connected low back disability.  As 
this matter has not been considered by the RO, it is referred 
for appropriate action.


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
preponderates against a finding that the veteran's bilateral 
hearing loss is related to active service, or that bilateral 
hearing loss as an organic disease of the nervous system was 
manifested to a compensable degree within one year after the 
veteran's separation from service.

2. The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
psychiatric disorder related to active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2. A psychiatric disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in July 2002, December 2002, and 
June 2004 that fully addressed the notice elements.  These 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Although no longer required, he was 
also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes that in the 
August 2008 SSOC, the Veteran was notified of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to him.  Moreover, the Veteran 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  VA has obtained VA 
treatment records for the Veteran dating back to 1997.  The 
Veteran, however, has claimed he first received treatment at 
the Mayaguez VA Clinic in 1981.  The record shows that VA has 
made numerous attempts to obtain such records, and in March 
2007, notification was finally received from the VA Record 
Center and Vault that such records could not be found.  Also, 
a letter was received from the San Juan VAMC dated in August 
2008, which indicated that the requested medical information 
(from January 1981 to 1997) had not been found.  Further, 
with regard to the duty to assist, the record reflects that 
VA examinations were scheduled for the Veteran and opinions 
were obtained regarding both issues on appeal.  

In the October 2008 post-remand brief, the veteran's 
representative appears to be requesting that the psychiatric 
disorder issue be referred for an IME (independent medical 
expert) opinion.  The Board finds that an IME opinion is not 
necessary in this case, inasmuch as the current medical 
evidence, in particular the recent VA examination, contains 
sufficient clinical findings and medical assessment to permit 
the Board to adequately adjudicate this claim.  The current 
record presents no conflict between existing medical 
findings, assessments, or opinions other than those that may 
exist between medical experts and the veteran, who is not 
professionally qualified to render diagnoses or nexus 
opinions on issues that are not lay-observable.  And, as 
there is no medical complexity or controversy in this case 
requiring an opinion from an IME for resolution of the matter 
on appeal, the Board finds that such an opinion is not 
warranted.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 
20.901(d).  There is no need to delay this case further for 
such an opinion, as the record is adequate as it stands for 
an equitable resolution of the issues on appeal.  As 
discussed below, the evidence with regard to the claim for 
service connection for a psychiatric disorder is not 
equivocal, and a reasonable doubt is not raised in the case. 

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

The law also provides that, where a Veteran served ninety 
days or more of active military service, certain enumerated 
disorders, to include psychoses and sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

1. Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran contends he has bilateral hearing loss as a 
result of exposure to excessive noise in service.  He 
contends he was exposed to explosives, demolitions, and 
weapons in service.  He reported that during basic training 
he was near an anti-tank weapon that blew up and he could not 
hear for five hours after that.  

Service treatment records (STRs) show that the Veteran 
underwent audiometric testing on enlistment examination in 
October 1977, and on several other occasions in service, 
including in August 1978, December 1979, April 1980, and 
October 1980, which showed normal hearing for the veteran.  
In August 1978 he complained of difficulty hearing and that 
he was losing his hearing in both ears.  His hearing was re-
tested, and it was noted that there was no change and that 
his hearing was still within normal limits in both ears.  He 
was fitted with extra small single flange ear plugs and he 
complained of pain when inserting the plugs and when around 
noise.  On his separation examination in March 1981, the 
veteran's audiometric testing showed findings consistent with 
the prior audiometric testing in service, and no hearing loss 
disability was shown.

The veteran's DD Form 214 shows that his primary specialty 
number was infantryman and he received an Expert Infantryman 
Badge and a Sharpshooter award (Rifle-M16A1).  He had no 
foreign service.

Received in June 1994 was the veteran's formal claim for 
service connection for bilateral hearing loss, which he 
claimed had an onset in 1978.

A July 1995 private audiological evaluation (which was 
translated from Spanish to English) showed that the Veteran 
had bilateral hearing loss disability pursuant to VA 
standards under 38 C.F.R. § 3.385.  

In February 1998 the Veteran testified at a hearing before 
the undersigned Veterans Law Judge, and reported that in 
service he was in "special groups" and dealt with 
explosives, demolitions, and weapons, including M-60s, .50 
calibers, and anti-tank guns.  He reported that the first 
time he blew up an anti-tank weapon, he could not hear 
anything for about five hours.  He testified he went to sick 
call several times, but was reportedly told that those 
conditions were normal for servicemen and that his hearing 
would be fine.  He testified that after service, he first 
went for medical help for his hearing in 1981 at Mayaguez, 
but was told that nothing could be done for his hearing.

On a VA examination in July 1999 the Veteran complained of 
hearing loss, tinnitus, and balance problems since 1979.  He 
reported a five year history of exposure to military noise 
and explosives.  Audiological testing showed that the Veteran 
had bilateral hearing loss disability pursuant to VA 
standards under 38 C.F.R. § 3.385.  

On VA examination in September 2003, the Veteran reported a 
history of military noise exposure during basic training 
while dealing with explosives, demolitions, a lot of weapons, 
and anti-tank guns.  He reported acoustic trauma in 1979 due 
to an explosion, after which he reportedly lost all hearing 
for two hours.  Audiological testing again showed that the 
Veteran had bilateral hearing loss disability pursuant to VA 
standards under 38 C.F.R. § 3.385.  The examiner noted that 
the Veteran underwent several audiological evaluation sin 
service, all which showed hearing within normal limits for 
both ears.  The examiner indicated that the Veteran reported 
he underwent a private audiological evaluation in July 1995 
which showed sensorineural hearing loss in both ears.  The 
examiner noted that the VA audiology examination "more or 
less confirms this hearing loss but does not link it to 
military service since review of the audiological evaluation 
in service medical records[s] does no[t] show any hearing 
impairment which could lead to the establishment of a service 
connection [sic] hearing impairment".  The examiner noted 
that the veteran's hearing impairment was first shown in 
1995, many years after his separation from service.  The 
examiner opined that the Veteran presented with hearing 
impairment that was not incurred while in military service.

With regard to noise exposure in service, the Veteran has 
reported he was in "special groups" in service and dealt 
with explosives, demolitions, and weapons.  He reported that 
the first time he blew up an anti-tank weapon, he could not 
hear anything for several hours.  The Board acknowledges that 
the Veterans certainly capable of providing history of 
exposure to excessive noise in service.  His service records 
show that he was an infantryman and was awarded an Expert 
Infantryman Badge and a Sharpshooter award.  He was also 
assigned to an infantry division.  The Board has no reason to 
doubt his claim that he was exposed to excessive noise in 
service.  Likewise, the Board notes that based upon the 
audiological evidence of record, it is clear that the Veteran 
has a current bilateral hearing loss disability, under 38 
C.F.R. § 3.385, and that such bilateral hearing loss 
disability was first noted on the VA audiological evaluation 
in 1995.  What is at issue here is whether the veteran's 
bilateral hearing loss is related in any way to his exposure 
to noise during his active military service.

Service treatment records (STRs) show that one occasion in 
August 1978, the Veteran complained of difficulty hearing and 
that he was losing his hearing in both ears, however, 
audiological testing showed that his hearing was still within 
normal limits.  STRs show no other no report of or finding of 
hearing loss.  Post-service VA treatment records show that, 
in July 1995 he had hearing loss disability, bilaterally.  
38 C.F.R. § 3.385.  What is missing in this case is competent 
evidence of a link between the veteran's bilateral hearing 
loss and service.  On a VA examination in September 2003, the 
examiner essentially opined that there was no link between 
the veteran's hearing loss and his military service.  The 
Veteran has submitted no competent medical evidence to the 
contrary.

The Board acknowledges the veteran's belief that his hearing 
loss is related to noise exposure in service.  In 1998, he 
testified at personal hearings that his hearing loss had its 
onset in service, and that he was exposed to noise in 
service.  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); Jandreau; Buchanan, supra.  The Veteran 
is certainly competent to report exposure to loud noise in 
service as well as to report hearing loss symptoms he may 
have experienced in service.  However, the Board does not 
believe that linking in-service noise exposure to the onset 
of bilateral sensorineural hearing loss, as contrasted to 
merely reporting hearing loss symptoms in service, is subject 
to lay diagnosis.  That is to say, the Board finds no basis 
for concluding that a lay person, such as the veteran, would 
be capable of discerning whether he had bilateral 
sensorineural hearing loss related to exposure to noise in 
service, in the absence of specialized training.  The Board 
also notes that despite the Veteran's assertions that he had 
hearing loss in service, his hearing was within normal 
limites on multiple audiograms in service.  Moreover, the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 14 
year span from service until hearing loss was reported in 
1995 is evidence against his claim of any continuity of 
symptoms after service.

With consideration of the record, the length of time 
following service prior to a recorded diagnosis of bilateral 
sensorineural hearing loss, and the absence of any medical 
opinion suggesting a causal link between the veteran's 
bilateral hearing loss and noise exposure in service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim of service connection for 
bilateral hearing loss must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

2. Psychiatric Disorder

STRs show that in May 1980 the Veteran was referred to mental 
hygiene for an evaluation.  It was noted that he had been 
evaluated on numerous occasions for low back pain with 
repeated normal examinations, in spite of complaints of 
extreme symptoms.  His doctors felt that he needed to have an 
MMPI done.  In June 1980, he was seen in the community mental 
health activity and his mental status examination was within 
normal limits.  It was noted he had had low back pain since 
1978 from parachuting with a ranger battalion, and he had had 
a recurrence several weeks prior.  The assessment was 
deferred until after further diagnostic assessment.  A report 
from mental hygiene dated in August 1980 showed that the 
Veteran was functioning with an average range of intellectual 
ability and his MMPI was essentially within normal limits.  
It was noted that he was mildly depressed, pessimistic, and 
worried.  On the veteran's service separation examination in 
March 1981, his clinical psychiatric evaluation was normal.  

Private treatment records (translated from Spanish to 
English) from Dr. J.P.R. showed that in September 1986 the 
Veteran underwent an initial psychiatric evaluation.  With 
regard to previous treatment there was a notation of "he did 
not say".  At that time the Veteran complained he had 
hearing problems in both ears.  The diagnostic impressions 
included "organic mood disorder, depressed", and the 
diagnostic differential included organic delusional disorder 
and post-traumatic stress disorder, delayed onset.  In a 
September 1986 treatment record it was noted that the Veteran 
had been "referred by an associate for an evaluation and 
treatment for ...[noted to be illegible by the transcriber]... of 
an organic mental disorder caused in the exercise of his 
duties in the armed forces of the United States Army (see 
initial psychiatric evaluation which was granted)".  
Subsequent treatment records dated through July 1995, showed 
that the Veteran was seen for follow-up psychotherapy and 
continued to be prescribed medications for his organic mental 
disorder.  In January and March 1998, he was noted to have a 
chronic post traumatic disorder.  In September 1988, he 
continued to be "stable, controlled, and balanced from his 
chronic post traumatic disorder originating from the 
[A]rmy".  In January 1995 he was noted to have a depressive 
organic mental disorder, and in July 1995 his disorder was 
described as clinical psycho-traumatic disorder.  

On VA examination in July 1999, it was noted that the Veteran 
had been prescribed Valium at the MOPC in July 1998.  
Treatment by a private doctor since September 1986 was 
reported.  The diagnoses included depressive disorder and 
mixed personality disorder with paranoid and antisocial 
features.  

On VA examination in September 2003, the same examiner as in 
July 1999 examined the Veteran and reviewed his claims files 
and medical history in detail.  It was noted that the 
veteran's first visit to the Mayaguez Mental Health Clinic 
was in February 1998.  It was also noted that the Veteran 
reported he saw Dr. J.P.R. because he was having problems 
when "he was seeing people that died in Nicaragua".  The 
diagnoses included depressive disorder and mixed personality 
disorder with paranoid and antisocial features.  The VA 
examiner noted the private treatment records from Dr. J.P.R.. 
which related the veteran's diagnosis of PTSD and organicity 
to service without giving a rationale for these statements, 
were considered to be speculative.  The VA examiner found 
that the Veteran presented with symptoms of depression which 
could not be related to his military service, and opined that 
based on the veteran's service records and evaluations, "his 
neuropsychiatric condition is a separate entity, not related 
to his military service".  In an addendum, it was noted that 
the professional rank of the VA examiner was M.D., staff 
physician, psychiatrist.

VA treatment records dated in 2004 showed that the Veteran 
received periodic psychotherapy, and the diagnoses included 
bipolar disorder and PTSD.  In September 2006 a 
depression/mood disorder screen was negative.  He denied 
being bipolar and reported he was evaluated once by a 
psychiatrist after an episode when he was at a postal office 
parking lot with the trunk of his car opened, and some 
unknown people came into his car to watch over his belongings 
and he reacted.  He reported he was given some medications to 
control his aggressiveness, but was doing well now.  In May 
2007 his computerized problem list included bipolar disorder, 
mixed.  In November 2007 he had a negative depression screen 
and a negative PTSD screen, and a review of his 
neuropsychiatric system was negative.  

Regarding the claim of service connection for a psychiatric 
disorder, the record reflects that the Veteran has been 
variously diagnosed with a psychiatric disorder, including 
organic mood disorder, organic mental disorder, PTSD, bipolar 
disorder, depressive disorder, and mixed personality 
disorder.  Even though the most recent VA treatment records 
dated in 2006 and 2007 show that the Veteran had a negative 
screen for depression, mood disorder, and PTSD; that a 
neuropsychiatric evaluation was negative, and that he denied 
having a bipolar disorder, the Veteran is still considered to 
have a current psychiatric disability, for the purposes of 
this matter.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007) (presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, 
even where the most recent diagnosis is negative).  

STRs show that although the Veteran was evaluated by the 
mental health clinic in service in 1980, and was found to be 
mildly depressed, pessimistic, and worried, his psychological 
testing and mental status examination were normal.  No 
psychiatric diagnosis was made, and on his separation 
examination in July 1981, his psychiatric evaluation was 
normal.

The first post-service treatment record mentioning any 
psychiatric-like diagnosis was in September 1986, when he 
started treatment with a private provider, Dr. J.P.R., and 
was treated for organic mood disorder, also diagnosed as an 
organic mental disorder and PTSD.  He continued to be treated 
by Dr. J.P.R. through July 1995.  His next psychiatric 
treatment was in 1998 at the Mayaguez VA facility.  

What is missing in this case, however, is competent evidence 
of a link between a current psychiatric disability and 
service.  In that regard, the Board notes that there is a VA 
examination with opinion of record, which provides diagnoses 
of depressive disorder and mixed personality disorder with 
paranoid and antisocial features, but the VA psychiatrist 
opined that the veteran's symptoms of depression and 
neuropsychiatric condition were not related to his military 
service.  Thus, a VA psychiatric, after reviewing the 
veteran's claims file - including STRs and post-service 
treatment records, and after examining the veteran, has 
determined that the veteran's neuropsychiatric disorder is 
not related to his military service.  The Board finds the VA 
examiner's opinion to be probative and persuasive on the 
issue of whether the Veteran has a psychiatric disorder 
related to service.  

While the Veteran has submitted private treatment records 
from Dr. J.P.R., which suggest that the veteran's organic 
mental disorder was caused by and/or originated in service, 
the Board notes that these comments appear to be based on the 
veteran's self-reported history and, in addition, are at most 
bare medical statements, offered without any rationale or any 
indication that other documents (such as STRs or other 
treatment records) were reviewed.  The Veteran has not 
identified any other medical opinion or other medical 
evidence regarding an etiological relationship between any 
current psychiatric disorder and service that might support 
his claim.  Indeed, on two occasions the Veteran has 
suggested that his psychiatric disorder may be related to a 
cause other than service.  In that regard, the Board notes 
that in 2003, the VA examiner noted that the Veteran reported 
he saw Dr. J.P.R. because he was having problems when 
"seeing people that died in Nicaragua", even though his DD 
Form 214 clearly shows he had no foreign service during his 
active duty service.  Likewise, in September 2006, he denied 
being bipolar and reported he was once evaluated by a 
psychiatrist after an episode when he was in a parking lot 
and unknown people came into his car, and claimed he was 
given medications to control his aggressiveness.

With regard to the diagnosis of PTSD shown on VA outpatient 
treatment records in 2004 and thereafter, the Veteran 
reported in June 2004 that he had terrifying nightmares of 
war in which he cut off the faces of Afghani soldiers and 
that he was in the Special Forces during the Afghanistan 
conflict.  His DD-214 shows that he had no foreign service.  
His assertions are clearly lacking in credibility and they 
cannot form the basis for a diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).  Otherwise, the record does not show that any 
diagnosis of PTSD was attributed to any inservice stressor, 
and VA examinations in 1999 and 2003, specifically 
accomplished to ascertain the Veteran's psychiatric disorder, 
failed to find PTSD.

The Board acknowledges the Veteran contentions that he has a 
psychiatric disorder related to service; however, he is a 
layperson and does not have competence to give a medical 
opinion on causation.  Here, the Veteran is certainly 
competent to report any psychiatric or depression symptoms he 
may have had or may be experiencing now; however, the Board 
does not believe that a psychiatric disorder, as contrasted 
with merely symptoms, is subject to lay diagnosis.  Buchanan, 
supra; Jandreau, supra.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether he had a psychiatric disorder in the 
absence of specialized training.  In that regard, the Board 
notes that the Veteran has not established any such 
specialized qualifications.

With consideration of the competent evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim that he has a psychiatric 
disorder related to service.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim for service 
connection for a psychiatric disorder must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


